Title: Court-Martial, 18 May 1756
From: Washington, George
To: 



[Winchester, 18 May 1756]

At a General Court Martial Held at Winchester, the 18th day of May, 1756.
Captain Henry Woodward, President. Captain Robert Spotswood, Captain Charles Lewis, Captain William Peachy, Lieutenant John Lomax, Lieutenant John Wil[l]iams, Lieutenant John Hall, Lieutenant John Lowry, Lieutenant Nathaniel Gist—Members.
Prisoner  James Thomas, Corporal—confined by Ensign Dennis McCarty for Desertion, and embezzling the countrys money.
Ensign Denis McCarty, an Evidence, says, That he received a sum of money from Colonel Washington for Mr Hubbard to pay for some Sheep that he had purchased for his command; and that he wrote to Mr Hubbard and enclosed the money therein, and delivered it to the said James Thomas; at the same time recommending it to his particular care, as there was money in the letter—And on the prisoner being searched, there was found in the sleeve of his coat (a five-shilling bill) which he believes to be part of the money sent, as the bill was remarkably pasted on the back of it with paper.
The Prisoner says in his defence, that he lost his pocket-book with the money in it, entrusted to his care; and the fear of being punished for it, was the reason for which he Deserted.
It is the Sentence of the Court—That the prisoner, James Thomas, suffer Death.

Prisoner—Henry Campbell, Soldier in Captain George Mercers Company—confined by Lieutenant Bullet for Desertion Lieutenant Thomas Bullet an Evidence says—That last night, about three o’clock, he met the prisoner and two others, about two miles from this town and ordered them to stand twice—Upon which, one of them cocked a Gun—He fired two guns at them, and the prisoner, Campbell, fell behind a tree—He ordered one of the men to take him in possession—Mr Bullet on being asked whether the prisoner was drunk, said that he did not appear to be so.
The prisoner says in his defence, that he was drunk when he deserted—and relies upon the mercy of the court.
It is the Sentence of the Court, that the Prisoner, Henry Campbell, suffer Death.
